Citation Nr: 1426607	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  10-07 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for right ear hearing loss has been received.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial, compensable rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1966 to August 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2009 rating decision in which the RO, inter alia, granted service connection and assigned an initial, noncompensable rating for left ear hearing loss, effective March 16, 2009; denied service connection for tinnitus; and determined that new and material evidence  to reopen the claim for  service connection for right ear hearing loss.  In August 2009, the Veteran filed a notice of disagreement (NOD).  In December 2009, the RO issued a statement of the case (SOC) reflecting reopening of the claim for service connection for right ear hearing loss, but denial of the the claim on the  merits.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) that was received by the RO in February 2010.  

Notably, regardless of what the RO has done, the Board must address the question of whether new and material evidence to reopen the claim for service connection for right ear hearing loss has been received, as this matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). In other words, the Board is required to first consider whether new and material evidence is presented before the merits of the claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board's characterization of the right ear hearing loss claim as request to reopen (as reflected on the title page).

In addition to the paper claims file, the Veteran has a paperless , electronic (Virtual VA file associated with his claims.  Other than an Appellate Brief, dated in April 2014, a review of the Virtual VA claims processing system reveals no additional documents pertinent to the claims on appeal that have not been reviewed by the RO or is not duplicative of evidence in the paper claims file.

The Board's decision granting service connection for tinnitus is set forth below.  The claims for an initial, compensable rating for left ear hearing loss and the request to reopen the previously denied claim for service connection for right ear hearing loss is addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  Although competent, probative evidence weighs against a finding that tinnitus is medically-related to service, the Veteran currently has tinnitus, and competent, uncontradicted opinion indicates that the Veteran's tinnitus is as likely as not associated with his hearing loss.


CONCLUSIONS OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus, as secondary to service-connected left ear hearing loss, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Given the favorable disposition of the claim to service connection for tinnitus the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

The Veteran claims that his tinnitus is a result of working within close proximity of running jet aircraft engines while in Vietnam.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board is required to consider all issues raised either by the claimant or by the evidence of record.  See Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008). When determining service connection, all aaplicable theories of entitlement-to include direct and secondary-must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the record presents a basis for an award of service connection for tinnitus as secondary to his service-connected left ear hearing loss.

The Board notes, at the outset, that the Veteran's STRs document no complaint, finding or diagnosis relating to ringing in the ears.  Many years post service, a VA treatment record dated in February 2008, document a diagnosis of constant tinnitus.  In May 2009, the Veteran was afforded a VA audiology examination to determine the nature and etiology of his tinnitus.  The May 2009 examiner opined that, because the Veteran reported that the onset of his tinnitus was more than 30 years after his discharge, his tinnitus was not caused by or the result of noise trauma during his military service.  This evidence and opinion weighs against the claim for service connection for tinnitus on a direct basis.   

However, the May 2009 examiner also indicated that the Veteran's tinnitus was as likely as not a symptom associated with hearing loss. The Veteran was granted service connection for left ear hearing loss in a July 2009 rating decision.  Thus, the Board finds that, collectively this evidence and fact raises a question as to whether there is a secondary relationship between the Veteran's current tinnitus and his service-connected left ear hearing loss. 

The Veteran has a current diagnosis of tinnitus and is currently service-connected for a left ear hearing disability; therefore, the first and second elements of service connection, on a secondary basis, have been met. 

Moreover, with regard to the etiology of the Veteran's tinnitus, the May 2009 VA opinion is the only medical opinion of record to address such question; significantly, that opinion is not contradicted by any other medical evidence or opinion.  Moreover, the audiologist clearly based the opinion on evaluation of the Veteran and consideration of his documented medical history and assertions.  As such, the Board finds that the May 2009 VA opinion constitutes competent and probative evidence on the question of etiology of the Veteran's tinnitus.  While, in expressing the opinion, the audiologist was not definitive, the opinion has been written in terms sufficient for VA to apply the benefit-of-the-doubt doctrine.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Accordingly, when the May 2009 opinion is considered, and all reasonable doubt is resolved in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus as secondary to service-connected left ear hearing loss are met.  


ORDER

Service connection for tinnitus, as secondary to left ear hearing loss, is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim for a higher initial rating for service-connected left ear hearing loss is warranted.

The Veteran was last afforded a VA audiology examination in May 2009, approximately 5 years ago.  The Veteran's February 2010 Form 9 indicated that his hearing has gotten worse over the years and that he recently experienced more hearing loss.  In light of this statement, the time period since the May 2009 examination, and, hence, the possibility of worsening of his disability, the Veteran should be afforded a new VA audiological evaluation to determine the current nature and severity of his service-connected left ear hearing loss disability.  See 38 C.F.R. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  Furthermore, the examiner should include comments as to the functional effects of the Veteran's left ear hearing loss on occupational ability and his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In this regard, "[t]he Secretary [of VA], in an internal guidance document ... reaffirmed the need for VA audiologists to describe the effect of a hearing disability on a claimant's occupational functioning and daily activities."  Martinak, 21 Vet. App. at 455.

The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may well result in denial of the claim involving evaluation of left hearing loss.  38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record  is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards to VA treatment records, the claims file includes VA outpatient treatment records, from the VA Medical Center (VAMC) in Columbia, South Carolina, dated through August 27, 2009; however, there exists the possibility that more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since August 27, 2009, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence, explaining to him that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any relevant, outstanding private treatment records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).
Notably, as indicated above, the Board is not specifically directing any development with respect to the request to reopen the claim for service connection for right ear hearing loss.  However, because the development requested with respect to the claim for higher rating for left ear hearing loss (to include obtaining outstanding, pertinent records could well yield evidence that may justifiably and favorably impact the right ear claim reopening and/or merits claim(s)-e.g., audiometric testing results establishing that the Veteran now has hearing loss to an extent recognized as a disability for VA purposes-the Board is deferring its consideration of the request to reopen until after completion of the actions requested herein.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the duties imposed by the VCAA.  Hence, in addition to the actions requested above, the AOJ should undertake any other development and/or notification action deemed warranted by the VCAA (to include obtaining any further opinion, if appropriate) prior to adjudicating the claims remaining on appeal.  The AOJ's adjudication of the claims should include consideration of all evidence added to the record since the last adjudication. The AOJ's adjudication of the claim for higher rating should include consideration of whether "staged" rating of the Veteran's left ear hearing loss (assignment of different ratings for distinct periods of time, based on the facts found) is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain from the Columbia VAMC all outstanding, pertinent records of VA evaluation and/or treated of the Veteran dated since August 27, 2009.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional, pertinent  evidence that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization t to obtain, any pertinent, outstanding private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, arrange for the Veteran VA audiology examination for evaluation of his hearing loss.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the examiner designated to conduct the examination, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests as studies-to include audiometric testing to identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz, and a Maryland CNC Test to determine speech recognition scores-must be administered.   

The examiner should describe the functional effects of the Veteran's left hearing loss disability on his activities of daily living and employment.  

All examination findings/testing results, along with complete rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority  (to include, with respect to the claim for higher rating, consideration of whether staged rating of  is appropriate).

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


